Citation Nr: 0829743	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  05-14 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for a TDIU rating.

The veteran requested that the opportunity to testify at a 
Board hearing; however, after being notified of the time, 
date and location of the hearing he failed to report and has 
not requested that the proceeding be rescheduled.  In 
addition, the notice letter was not returned as 
underliverable.  Accordingly, the veteran's request for a 
Travel Board hearing is considered to be withdrawn.  38 
C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  The veteran is service-connected for degenerative disc 
disease of the lumbar spine, evaluated as 40 percent 
disabling.  He also has noncompensable ratings for tinea 
pedis and status-post wart removal on the right hand, right 
knee and back of head.  His combined evaluation is 40 
percent.  

2.  The veteran's service-connected disabilities are not 
shown to be of such severity so as to preclude substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.1-4.14, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  

Here, the RO sent correspondence in September 2003, March 
2004, and March 2006 that discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the veteran with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the veteran's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the veteran is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the veteran, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
veteran and satisfied the duty prior to the final 
adjudication in the December 2007 supplemental statement of 
the case.  

Finally, with respect to VA's duty to assist, the Board notes 
that pertinent records from relevant sources identified by 
the veteran, and for which he authorized VA to request, have 
been obtained.  38 U.S.C.A. § 5103A.  VA has associated with 
the claims folder his service treatment records and post-
service treatment records.  The veteran has also been 
afforded formal VA examinations in October 2003 and November 
2007 to evaluate whether his service-connected disabilities 
prohibited him from attaining or maintaining substantially 
gainful employment, thereby warranting entitlement to a TDIU 
rating.   

Furthermore, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional available evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

TDIU Rating

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure or 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, 5 Vet. App. 524, 529 (1993); 
VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  
The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), 
provide for a total rating when there is a single disability 
or a combination of disabilities that results in a 100 
percent schedular evaluation.  Subjective criteria, set forth 
at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to 
service-connected disability, a veteran is unable to secure 
or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment 
as a result of service-connected disability.  38 C.F.R. § 
4.16(b).

Here, the veteran is service connected for degenerative disc 
disease of the lumbar spine, evaluated as 40 percent 
disabling.  He also has noncompensable ratings for tinea 
pedis and status-post wart removal on the right hand, right 
knee and back of head.  His combined evaluation is 40 
percent.  The veteran therefore does not meet the percentage 
criteria laid out in 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2007).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  38 
C.F.R. § 4.16(b).  The rating board did not refer this case 
for extra-schedular consideration.

The Board, however, concludes that while the veteran asserts 
that he is unable to work as a result of his service-
connected disabilities, the veteran is not unemployable due 
to the aggregate impact of his service-connected 
disabilities.  

The record reflects that the veteran was last employed on a 
fulltime basis as a construction worker in November 2002.  He 
thereafter was employed in a series of temporary staffing 
jobs, the last of which ended in approximately September 
2003.  Although the veteran indicated in his September 2003 
TDIU claim that he was unable to work because of an accident 
in service, he acknowledged that he had not left his prior 
employment because of any service-connected disability.  
Further, he stated that he neither received nor expected to 
receive any disability or worker's compensation benefits in 
connection with any service- or non-service connected 
disability.  The veteran also reported that he had not 
attempted to gain employment since he became too disabled to 
work.  

The veteran underwent VA examinations in October 2003 and 
November 2007 in an effort to address whether his service-
connected disabilities prohibited from attaining or 
maintaining substantially gainful employment.  

At the time of the October 2003 examination, the veteran's 
claims file, including all pertinent medical records, were 
not available for review.  The veteran reported that he had 
last worked "about six or seven weeks ago," and stated that 
temporary agencies would no longer hire him because of his 
back problems.  The veteran did not complain that his other 
noncompensably service-connected disabilities (tinea pedis 
and status post-wart removal on the right hand, right knee, 
and back of head) had any impact on his employability.  Nor 
did he comment on the effects of any non-service connected 
disabilities on his job prospects.

The VA examiner noted that the veteran had undergone lumbar 
surgery in 1975 and had then been relatively asymptomatic for 
a number of years.  The veteran reported that his back pain 
had become more severe in the last several years, eventually 
requiring hospitalization at a VA Medical Center for a two-
week period.  Parenthetically, the Board notes that while the 
veteran told the October 2003 VA examiner that his 
hospitalization occurred "about five years ago," the claims 
file indicates that he was hospitalized for her lumbar spine 
disability in September 1995.  Those hospitalization records, 
as noted above, were not available to the VA examiner at the 
time of the examination. 

The veteran also told the October 2003 VA examiner that since 
the time of his hospitalization, he had experienced 
occasional recurrent episodes of incapacitating back pain, 
the most recent of which took place one month earlier.  He 
further stated that, in addition to those occasional 
incapacitating episodes, he had experienced recurrent back 
and bilateral leg pain which was exacerbated by prolonged 
periods of sitting, standing, walking, as well as bending and 
heavy lifting.  

Physical examination revealed a normal gait and an ability to 
stand erect, with no muscle spasms or tenderness noted.  
Range of motion testing showed 70 degrees forward flexion, 
with pain, 30 degrees extension, with slight pain, and 35 
degrees right and left bending, with slight pain.  
Neurological examination revealed an absent left ankle jerk 
and pain on supine straight leg raising, but was otherwise 
negative for any abnormalities in the lower extremities, 
bilaterally.  With respect to the DeLuca provisions, it was 
noted that while flare ups of back pain could conceivably 
limit the veteran's ability to function, it was not feasible 
to express any of this in terms of limitation of motion.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  Finally, X-rays taken of the veteran's lumbar 
spine showed degenerative disc space narrowing at the L4-L5 
and L5-S1 vertebrae.  

As to the veteran's present ability to attain and maintain 
substantially gainful employment, the VA examiner determined 
that the veteran would have difficulty obtaining and 
maintaining gainful employment due to his degenerative disc 
disease of the lumbar spine.  The examiner based his 
assessment on the veteran's reports of incapacitating 
episodes of back pain as well as his statement that temporary 
staffing agencies would no longer hire him because of his 
back problems.  

On VA examination in November 2007, the veteran reported 
flare-ups of low back pain that occurred roughly once per 
month and lasted up to two days, during which time he relied 
on crutches to get around.  Those flare-ups, the veteran 
maintained, were precipitated by prolonged standing, driving, 
bending and twisting and were treatable with rest and 
medication.  Additionally, the veteran reported chronic low 
back pain radiating down to his knees, bilaterally.  He noted 
that his back pain affected him from obtaining employment, 
adding that he had been unemployed for four of the last five 
years.  The veteran further stated that his back pain 
impacted his daily living activities to the extent that it 
took him longer to get up and get dressed in the morning.  
Nevertheless, the veteran denied that his back pain was 
productive of any incapacitating episodes requiring bed rest, 
hospitalization, or emergency room visits.  

With respect to his service-connected tibea pedis and status 
post-wart removal, the veteran stated that he had not 
received medical treatment for these conditions since leaving 
the military.  He added that those service-connected 
disabilities did not result in any incapacitating episodes or 
otherwise interfere with his ability to work or perform daily 
living activities.  

Additionally, the veteran reported that his service-connected 
disabilities did not prevent him from operating a personal 
vehicle or managing his own financial interests.  It was 
further noted that he had a college degree in religion and 
that his hobbies included playing the guitar and singing.

On physical examination, the veteran was shown to have a 
normal gait and an ability to stand erect, with no muscle 
spasms or tenderness noted.  Range of motion testing showed 
60 degrees forward flexion, with pain, 20 degrees extension, 
with pain, and 45 degrees right and left bending, with pain 
at the extremes.  Neurological examination of the lower 
extremities revealed a positive right straight leg raising 
and the inability to do heel/toe walks secondary to low back 
pain, but was otherwise unremarkable.  Additionally, as had 
been the case in October 2003 with respect to the DeLuca 
provisions, the November 2007 VA examiner determined that it 
was not feasible to quantify any limitation of function due 
to repetitive use or flare-ups of back pain without resorting 
to speculation.  Finally, X-rays of the lumbar spine revealed 
degenerative disc space narrowing at L4-L5 and L5-S1, as well 
as increased opacity in the left iliac bone, which was not 
shown on radiographic examination in October 2003. 

Based upon the veteran's statements, the physical 
examination, and a review of the claims folder, the November 
2007 VA examiner determined that the veteran's service-
connected disabilities were less likely than not to prohibit 
him from obtaining gainful employment.  In support of his 
opinion, the examiner noted that the veteran was still able 
to perform his daily living activities, and that his 
disabilities were not shown to incapacitate him or to require 
hospitalization or emergency room visits.  Those findings, 
combined with the veteran's relatively advanced degree of 
education and his continued ability to operate a personal 
vehicle, manage his financial affairs, and engage in hobbies 
such as guitar playing and singing, demonstrated that he 
remained a viable candidate for sedentary, non-physical type 
of work, in the examiner's view.

Parenthetically, the Board notes that during the November 
2007 VA examination, the veteran reported that he also 
suffered from the following disabilities for which he is not 
service connected: diabetes mellitus, hypertension, coronary 
artery disease, and transient ischemic attack (TIA).  
Although those non-service connected disabilities are beyond 
the scope of a TDIU rating under 38 C.F.R. § 4.16(b), the 
Board notes that the VA examiner considered them as well as 
the veteran's service-connected disabilities in assessing 
whether the veteran was capable of securing and following a 
substantially gainful occupation.  The examiner concluded 
that, even taking both his service-connected and non-service 
connected disabilities into account, the veteran was still 
more likely than not capable of attaining or maintaining 
substantially gainful employment.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and  
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as  
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  

The October 2003 VA medical examiner concluded that the 
veteran would have difficulty obtaining and maintaining 
gainful employment on account of his service-connected 
degenerative disc disease of the lumbar spine.  However, that 
assessment was contradicted by the November 2007 VA 
psychiatric examiner's opinion that the veteran's back 
disability, together with his other service-connected and 
non-service connected disabilities, were less likely than not 
to prohibit him from obtaining gainful employment.  

Weighing the opinions submitted by these two examiners, the 
Board finds that the November 2007 VA examiner's opinion is 
more persuasive because it was based upon a thorough 
examination of the veteran and the claims folder and because 
a detailed rationale was provided for the opinion.  In 
contrast, the October 2003 VA medical examiner indicated that 
he did not review the veteran's medical records or other 
pertinent evidence in his claims file.  Moreover, that 
examiner's findings regarding the veteran's inability to work 
appeared to be largely based upon the latter's own statements 
about his service-connected back problems and their impact on 
his employment prospects.  In placing greater weight on the 
November 2007 VA examiner's opinion, the Board also finds it 
significant that that opinion is more current than the 
opinion of the October 2003 examiner, and that the November 
2007 examiner considered the earlier opinion in determining 
that the veteran's service- and non-service connected 
disabilities were less likely than not to preclude him from 
obtaining sedentary, non-physical type of employment.

After a thorough review of the record, the Board finds that 
the functional limitations imposed by the veteran's service-
connected disabilities do not preclude his performance of 
substantially gainful employment.  While the Board 
acknowledges that the veteran's degenerative disc disease of 
the lumbar spine is productive of moderate to severe 
impairment, the November 2007 examiner found that neither it 
nor the veteran's other service-connected disabilities would 
preclude his ability to obtain gainful employment.  Indeed, 
the November 2007 examiner even opined that neither the 
veteran's service-connected nor his non-service connected 
disabilities rendered him incapable of obtaining sedentary, 
non-physical type of work.  

For the reasons noted above, the Board finds this opinion to 
be more probative than the prior October 2003 VA examiner's 
opinion, and there is no other competent evidence of record 
demonstrating that the veteran's service-connected 
disabilities would totally preclude him from being employed.  
Moreover, there is no indication that the veteran, a college 
graduate, has been unable to obtain employment in a position 
which did not require prolonged standing, bending, twisting, 
or other exertion on his lower back.  Nor is there any 
evidence that he is unqualified for employment in a position 
which does not require him to be mobile.  In sum, there is no 
competent evidence of record showing that the veteran is 
unable to maintain substantially gainful employment due to 
the severity of his degenerative service-connected 
disabilities.

The Board is sympathetic to the veteran's assertions 
regarding ongoing lower back problems, including difficulties 
with mobility.  Those problems, however, are reflected in his 
current 40 percent disability rating for degenerative disc 
disease of the lumbar spine.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  Moreover, while his lumbar spine 
disease and other service-connected disabilities may cause 
some economic inadaptability, this also is taken into account 
in the assigned evaluation.  In this case, there is no 
showing of total individual unemployability based solely on 
these disabilities.

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence does not demonstrate that the 
veteran's service-connected disabilities alone, when 
considered in association with his educational attainment and 
occupational background, render him unable to secure or 
follow a substantially gainful occupation.  Although the 
evidence of record indicates that the veteran has not been 
employed on a full-time basis since November 2002, the 
preponderance of the evidence is against finding that his 
service-connected disabilities have resulted in his 
unemployability.  

The veteran asserts that he is unemployable due to his 
service-connected disabilities, but there is no competent 
evidence of record that those disabilities preclude him from 
gainful employment.  The Board therefore concludes that this 
case presents no unusual or exceptional circumstances that 
would justify a referral of the total rating claim to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  In the absence of any 
evidence of unusual or exceptional circumstances beyond what 
is contemplated by the assigned combined disability 
evaluation of 40 percent, the preponderance of the evidence 
is against his claim.  Accordingly, a total disability rating 
based upon individual unemployability due to service-
connected disability under the provisions of 38 C.F.R. § 
4.16(b) is not warranted.


ORDER

Entitlement to a TDIU rating is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


